
	

113 S1412 IS: Textile Enforcement and Security Act of 2013
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1412
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mrs. Hagan (for herself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide the Department of Homeland Security, U.S.
		  Customs and Border Protection, and the Department of the Treasury with
		  authority to more aggressively enforce customs and trade laws relating to
		  textile and apparel articles, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Textile Enforcement and
			 Security Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Textile or apparel article defined.
					Sec. 3. Definitions.
					Sec. 4. Findings.
					Sec. 5. Sense of Congress.
					TITLE I—Additional authorities for U.S. Customs and Border
				Protection
					Sec. 101. Seizure and forfeiture of certain textile or apparel
				articles and use of amounts from fines, penalties, and forfeitures.
					Sec. 102. Increase in certain TTA positions and import
				specialist positions and biennial review of staff levels.
					TITLE II—Amendments to the Tariff Act of 1930
					Sec. 201. Special provisions regarding certain violations
				relating to import documentation.
					Sec. 202. Electronic preference verification system for origin
				of textile or apparel articles under CAFTA–DR, NAFTA, and other free trade
				agreements.
					Sec. 203. Establishment of textile and apparel new importer
				program.
					Sec. 204. Nonresident importer declaration program for textile
				or apparel articles.
					TITLE III—Establishment of textile and apparel manufacturing and
				supplier registry
					Sec. 301. Establishment of textile and apparel manufacturing
				and supplier registry.
					TITLE IV—Implementation report
					Sec. 401. Implementation report.
				
			2.Textile or
			 apparel article defined
			(a)In
			 generalIn this Act, the term textile or apparel
			 article means any of the following:
				(1)Any good
			 classifiable in chapters 50 through 63 of the HTS.
				(2)Any good
			 classifiable under one of the following HTS headings or subheadings:
					(A)3005.90.
					(B)3921.12.15.
					(C)3921.13.15.
					(D)3921.90.11.
					(E)3921.90.15.
					(F)3921.90.19.
					(G)3921.90.25.
					(H)3921.90.29.
					(I)3921.90.40.
					(J)6601.
					(K)7019.19.15.
					(L)7019.19.28.
					(M)7019.40 through
			 7019.59.
					(N)8708.21.00.
					(O)9404.30.
					(P)9404.90.
					(b)HTS
			 definedIn subsection (a), the term HTS means the
			 Harmonized Tariff Schedule of the United States.
			3.DefinitionsIn this Act:
			(1)CAFTA–DR
			 countryThe term CAFTA–DR country has the meaning
			 given such term in section 3(2) of the Dominican Republic-Central
			 America-United States Free Trade Agreement Implementation Act (19 U.S.C.
			 4002(2)).
			(2)CEEThe
			 term CEE means the Center of Excellence and Expertise for Apparel,
			 Footwear, and Textiles of U.S. Customs and Border Protection.
			(3)CommissionerThe
			 term Commissioner means the Commissioner responsible for U.S.
			 Customs and Border Protection.
			(4)DedicatedThe
			 term dedicated means, with respect to an import specialist, that
			 the import specialist focuses solely on the import of textile or apparel
			 articles.
			(5)Enter;
			 entryThe terms enter and entry refer
			 to the entry, or withdrawal from warehouse for consumption, of a textile or
			 apparel article in the customs territory of the United States.
			(6)ImporterThe
			 term importer means one of the parties qualifying as an importer
			 of record under section 484(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C.
			 1484(a)(2)(B)).
			(7)New
			 importerThe term new importer means an importer
			 with fewer than 3 years of history of importing textile or apparel articles
			 into the United States. For purposes of this paragraph, a new importer that
			 merges with or is purchased by another importer, or is otherwise altered, shall
			 be considered to remain a new importer until such time as such new importer
			 presents proof to the Commissioner of such merger, purchase, or other
			 alteration for a determination regarding whether such new importer may be
			 treated as an importer.
			(8)Nonresident
			 importerThe term nonresident importer means an
			 importer who is—
				(A)an individual who is not a citizen of the
			 United States or an alien lawfully admitted for permanent residence in the
			 United States; or
				(B)a partnership, corporation, or other
			 commercial entity that is not organized under the laws of a jurisdiction within
			 the customs territory of the United States (as such term is defined in General
			 Note 2 of the Harmonized Tariff Schedule of the United States) or in the Virgin
			 Islands of the United States.
				(9)Special
			 operationsThe term special operations means an
			 initiative that is—
				(A)implemented to
			 address specific instances of transactions that do not comply with the customs
			 and trade laws of the United States with respect to textile or apparel
			 articles;
				(B)used to address
			 any import violations involving textile or apparel articles, including fraud,
			 quota requirements, revenue collection, trade preferences or requirements under
			 free trade agreements, product safety, antidumping and countervailing duties,
			 or intellectual property rights; or
				(C)initiated to
			 address a singular instance or a pattern of high-risk behavior, involving a
			 particular commodity or other trade issue, including valuation, origin fraud,
			 or trade preference violation, on the part of a country, importer, shipper,
			 exporter, customs broker, freight forwarder, or manufacturer.
				(10)TTAThe
			 term TTA means the Textile and Trade Agreements division of the
			 Office of International Trade within U.S. Customs and Border Protection.
			(11)TPVTsThe
			 term TPVTs means Textile Product Verification Teams.
			(12)TrainedThe
			 term trained means, with respect to an import specialist, that
			 such import specialist has received, at least during the last 3 years,
			 education or training related to the import of textile or apparel
			 articles.
			4.FindingsCongress finds the following:
			(1)The fraudulent or
			 illegal imports of textile and apparel articles into the United States results
			 in significant revenue loss to the Department of the Treasury.
			(2)The Textile and
			 Trade Agreements division of the Office of International Trade within U.S.
			 Customs and Border Protection or any subsequent division has, with respect to
			 textile or apparel articles, the primary responsibility to ensure the proper
			 enforcement of all customs and trade laws, rules, and regulations affecting
			 textile and apparel articles.
			(3)The TTA has the
			 authority to direct the implementation and enforcement of free trade
			 agreements, multilateral agreements, bilateral textile agreements, trade
			 preference programs, and all other customs and trade laws affecting textiles
			 and apparel articles.
			(4)The primary focus
			 of the TTA is to ensure the effective implementation of all trade enforcement
			 activities involving textile or apparel articles with its principle focus to
			 prevent circumvention of the requirements to obtain preferential trade
			 treatment under free trade agreements and trade preference programs in order to
			 avoid quotas or duties.
			5.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)U.S. Customs and
			 Border Protection and the TTA should be involved in supporting the negotiation
			 of enforcement provisions of trade preference programs and free trade
			 agreements affecting textiles and apparel articles;
			(2)the TTA should
			 conduct outreach to other Federal departments and agencies involved in overall
			 trade policy, such as Department of Commerce and the Office of the United
			 States Trade Representative;
			(3)the TTA should
			 develop policies and procedures that provide guidance to the CEE and to the
			 ports of entry of the textile and apparel articles, including training of
			 officials of U.S. Customs and Border Protection;
			(4)officials of the
			 TTA should coordinate and collaborate with officials of the CEE to establish
			 enforcement priorities, based on risk assessments, and a national enforcement
			 response;
			(5)the TTA
			 headquarters office is currently below its optimal staffing levels and the TTA
			 personnel efforts should be targeted at retaining senior staff and hiring new
			 qualified personnel so that the division is brought up to optimal staffing
			 levels, and these positions should be designated as not only policy positions,
			 but enforcement positions as well;
			(6)the TTA should
			 implement special operations, Textile Product Verification Teams, and other
			 actions under U.S. Customs and Border Protection authority to ensure
			 enforcement of customs and trade laws relating to imports of textile or apparel
			 articles in a timely manner as concerns arise, particularly as such concerns
			 relate to enforcement of the North American Free Trade Agreement, the Dominican
			 Republic-Central America-United States Free Trade Agreement, and all other free
			 trade agreements and trade preference programs, in order to prevent
			 transshipments and origin fraud;
			(7)the TTA officials
			 should coordinate and collaborate with foreign government counterparts to
			 ensure effective enforcement of textile and apparel articles; and
			(8)U.S. Customs and
			 Border Protection should ensure that seizures, detentions, special operations,
			 and TPVTs remain the primary focus of its enforcement efforts relating to
			 textile and apparel articles.
			IAdditional
			 authorities for U.S. Customs and Border Protection
			101.Seizure and
			 forfeiture of certain textile or apparel articles and use of amounts from
			 fines, penalties, and forfeitures
				(a)Seizure and
			 forfeiture
					(1)In
			 generalThe following textile
			 or apparel articles shall be subject to seizure and forfeiture in accordance
			 with the customs and trade laws of the United States and title 18, United
			 States Code:
						(A)Any textile or
			 apparel article imported into the United States—
							(i)for
			 which a trade preference has been claimed; and
							(ii)that has been
			 either misdescribed on entry as to country of origin or for which the importer
			 does not verify actual country of origin, for purposes of avoiding a duty or
			 other obligation to the United States Government, including—
								(I)any textile or
			 apparel article accompanied by documentation that indicates a false or
			 fraudulent country of origin or source of textile or apparel articles;
			 and
								(II)any textile or
			 apparel article accompanied by a counterfeit visa, license, permit, bill of
			 lading, or similar documentation that is subsequently used by the importer for
			 entry of textile or apparel articles.
								(B)A textile or
			 apparel article imported into the United States by an importer who provides
			 false information with respect to the physical address of the importer or who
			 does not meet the requirements of section 484(a)(2)(B) of the Tariff Act of
			 1930 (19 U.S.C. 1484(a)(2)(B)).
						(2)ExceptionA
			 clerical error shall not be considered a violation of paragraph (1) unless such
			 error is part of a pattern of negligent conduct.
					(b)Use of amounts
			 from fines, penalties, and forfeitures
					(1)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Homeland Security, the Commissioner,
			 or the Secretary of the Treasury—
						(A)shall use amounts from fines, penalties,
			 and forfeitures of property for violations of any law regarding the import of
			 textile or apparel articles enforced by the Secretary of Homeland Security or
			 the Secretary of the Treasury to pay for—
							(i)expenses directly related to special
			 operations, TPVTs, and other enforcement actions;
							(ii)expenses related to training and education
			 for applicable revenue positions, including import specialists, international
			 trade specialists, and auditors who participate in the enforcement of the
			 customs and trade laws of the United States with respect to the export or
			 import of textile or apparel articles; and
							(iii)implementation
			 of the provisions of this Act; and
							(B)may use amounts from fines, penalties, and
			 forfeitures of property for violations of any law regarding the import of
			 textile or apparel articles enforced by the Secretary of Homeland Security, the
			 Commissioner, or the Secretary of the Treasury to pay for a reward of not less
			 than 20 percent of the amount of the fine or penalty collected, or the value of
			 the property forfeited, or $20,000, whichever is the lesser amount, to any
			 person who furnishes information that leads to an arrest, conviction, civil
			 penalty assessment, or forfeiture of property for any violation of any law
			 regarding the import of textile or apparel articles enforced by the Secretary
			 of Homeland Security, the Commissioner, or the Secretary of the
			 Treasury.
						(2)Rule of
			 constructionAmounts
			 described in paragraph (1) and used to pay for expenses described in
			 subparagraph (A) of that paragraph or a reward described in subparagraph (B) of
			 that paragraph are in addition to amounts otherwise available for such
			 purposes.
					102.Increase in
			 certain TTA positions and import specialist positions and biennial review of
			 staff levels
				(a)Increase in
			 certain TTA positionsNot
			 later than 180 days of the date of the enactment of this Act, the Commissioner
			 shall ensure that—
					(1)the Textile Enforcement Branch (or any
			 successor or related branch) of the TTA shall consist of, at a minimum, one
			 branch chief and 6 operations staff, of whom 3 operations staff shall be
			 assigned to one of the CAFTA–DR countries for purposes of assisting U.S.
			 Customs and Border Protection with verification of textile and apparel
			 preferences claimed under the Dominican Republic-Central America-United States
			 Free Trade Agreement;
					(2)the Textile Policy Branch (or any successor
			 or related division) of the TTA shall consist of, at a minimum, one division
			 chief and 3 operations staff, and 2 textile trade analysts; and
					(3)the Quota Branch (or any successor or
			 related branch of the Interagency Collaboration Division) of the TTA shall
			 consist of, at a minimum, one branch chief and 4 operations staff.
					(b)Increase in
			 textile and apparel trained import specialistsAs soon as practicable after the date of
			 the enactment of this Act, the Commissioner shall certify, with respect to the
			 15 largest (by value of entries) United States ports of entry for textile or
			 apparel articles, that import specialists who are assigned to such ports of
			 entry are trained in fraud, trade preference verification, classification,
			 undervaluation, or other issues relating to imports of textile or apparel
			 articles so that the number of such trained import specialist positions is not
			 less than 150 percent of the number of trained import specialist positions as
			 of the date of the enactment of this Act.
				(c)Increase in
			 dedicated textile and apparel import specialistsAs soon as practicable after the date of
			 the enactment of this Act, the Commissioner shall increase dedicated textile
			 and import specialists by 25 percent at the 15 largest (by value of entries)
			 United States ports of entry for textile or apparel articles over the number of
			 such specialists as of the date of the enactment of this Act.
				(d)Biennial review
			 of staff levelsNot later
			 than one year after the date of the enactment of this Act, and every 2 years
			 thereafter, the Commissioner shall submit to the Committee on Ways and Means
			 and the Committee on Homeland Security of the House of Representatives, the
			 Committee on Finance and the Committee on Homeland Security and Governmental
			 Affairs of the Senate, and the co-chairs of the Congressional Textile Caucus a
			 report on the staffing levels specified in this section, including a
			 determination of whether or not there is need for additional staff to carry out
			 the duties of the TTA.
				IIAmendments to the
			 Tariff Act of 1930
			201.Special
			 provisions regarding certain violations relating to import
			 documentation
				(a)Publication of
			 names of certain violatorsSection 592A(a)(1) of the Tariff Act of
			 1930 (19 U.S.C. 1592a(a)(1)) is amended—
					(1)in the matter
			 preceding subparagraph (A), by striking is authorized to and
			 inserting shall; and
					(2)in subparagraph
			 (A), by inserting before the comma at the end the following: , including
			 for violations of quotas, duties, or trade preference programs.
					(b)List of
			 high-Risk countriesSection 592A(b)(1) of the Tariff Act of 1930
			 (19 U.S.C. 1592a(b)(1)) is amended, in the first sentence—
					(1)by striking
			 is authorized to and inserting shall; and
					(2)by inserting
			 or duties or violate trade preference programs after
			 quotas.
					202.Electronic
			 preference verification system for origin of textile or apparel articles under
			 CAFTA–DR, NAFTA, and other free trade agreements
				(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the President, acting through the Commissioner and
			 in coordination with the head of the Office of Textiles and Apparel of the
			 Department of Commerce, shall establish an electronic verification system for
			 tracking textile or apparel articles imported or exported under the Dominican
			 Republic-Central America-United States Free Trade Agreement, the North American
			 Free Trade Agreement, or any other free trade agreement to which the United
			 States is a party, to ensure compliance with the respective requirements of
			 such agreements.
				(b)ImplementationThe President shall seek to enter into
			 consultations and agreements, as appropriate, with the government of each
			 foreign country that is a party to an agreement referred to in subsection (a)
			 for purposes of implementing the electronic verification system established
			 under that subsection.
				(c)ConfidentialityThe electronic verification system
			 established under subsection (a) shall ensure that proprietary information,
			 such as information about supply chain participants, is coded so that only U.S.
			 Customs and Border Protection and Office of Textiles and Apparel personnel can
			 access the information.
				(d)Sense of
			 CongressIt is the sense of
			 Congress that the President should seek to make the integration of the
			 electronic verification system established under subsection (a) in future free
			 trade agreements a priority in negotiations for such agreements.
				203.Establishment
			 of textile and apparel new importer program
				(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Commissioner shall
			 establish a new importer program that directs U.S. Customs and Border
			 Protection to adjust bond amounts for new importers of textile and apparel
			 articles based on the level of risk with respect to protection of the revenue
			 of the Federal Government presented by each new importer.
				(b)RequirementsThe Commissioner shall ensure that, as part
			 of the new importer program established under subsection (a), U.S. Customs and
			 Border Protection—
					(1)develops risk
			 assessment guidelines for new importers of textile and apparel articles;
					(2)adjusts bond
			 amounts for new importers in accordance with the risk assessment guidelines
			 developed under paragraph (1);
					(3)maintains a
			 centralized database of new importers; and
					(4)ensures accuracy
			 of required information provided to U.S. Customs and Border Protection by new
			 importers.
					(c)Bonding
			 authoritySection 623(b) of
			 the Tariff Act of 1930 (19 U.S.C. 1623(b)) is amended by adding at the end the
			 following new paragraph:
					
						(5)In the case of importation of textile or
				apparel articles, by regulation or specific instruction require, or authorize
				U.S. Customs and Border Protection officers to require, the amount of the bond
				to include amounts equal to any duties, fees, or penalties estimated to be
				payable on such articles. For purposes of this paragraph, amounts equal to any
				penalties estimated to be payable on such articles shall be based on a risk
				assessment of the new importer carried out in accordance with section 203 of
				the Textile Security and Enforcement Act of 2013. Any person who violates a
				requirement imposed pursuant to this paragraph shall be liable for a civil
				penalty of $50,000 for each such
				violation.
						.
				(d)Other
			 penaltiesIn addition to the
			 penalties specified in paragraph (5) of section 623(b) of the Tariff Act of
			 1930 (19 U.S.C. 1623(b)), as added by subsection (c) of this section, for a
			 violation of such paragraph, any person who violates any other customs or trade
			 law of the United States with respect to the importation of textile or apparel
			 articles shall be subject to any applicable civil or criminal penalty,
			 including seizure and forfeiture that may be imposed under such customs or
			 trade law, including section 592 of the Tariff Act of 1930 (19 U.S.C.
			 1592).
				204.Nonresident
			 importer declaration program for textile or apparel articles
				(a)Establishment of
			 programNot later than 180
			 days after the date of the enactment of this Act, the Commissioner shall
			 establish and maintain a nonresident importer declaration program with respect
			 to the importation of textile or apparel articles. The program shall require
			 nonresident importers of textile or apparel articles to provide the information
			 required under subsection (b) and declare the information required under
			 subsection (c), and require that such information accompany the entry summary
			 documentation for such textile or apparel articles.
				(b)Information
			 requiredThe Commissioner shall require the following information
			 to be submitted by any nonresident importer seeking to import textile or
			 apparel articles:
					(1)An identification
			 of a resident agent in the State in which the port of entry is located who is
			 authorized to accept service of process against the nonresident importer in
			 connection with the importation of the textile or apparel articles.
					(2)A
			 certification that the resident agent described in paragraph (1) has assets in
			 the United States in sufficient amounts for the purpose of ensuring the payment
			 of any additional loss of revenue not covered by any surety bond or for any
			 civil penalties levied by the Federal Government in connection with the
			 importation of the textile or apparel articles.
					(3)A
			 copy of the commercial invoice accompanying the shipment of the textile or
			 apparel articles, including the name, address, and contact information for each
			 person in the transaction, such as the trading house, the freight forwarder,
			 and the ultimate purchaser of the goods.
					(c)Declarations
			 requiredPursuant to procedures prescribed by the Commissioner,
			 any nonresident importer seeking to import textile or apparel articles shall
			 declare the following:
					(1)The nonresident
			 importer has secured a bond in connection with the importation of the textile
			 or apparel articles as required by paragraph (5) of section 623(b) of the
			 Tariff Act of 1930 (19 U.S.C. 1623(b)) (as added by section 203(c) of this
			 Act).
					(2)The nonresident
			 importer has established a power of attorney in connection with the importation
			 of the textile or apparel articles.
					(d)AuthorityA
			 resident agent under this section shall accept service of process on behalf of
			 the nonresident importer of such agent for the purpose of duties, penalties, or
			 other fines issued by the Secretary of Homeland Security or the Commissioner if
			 the Secretary or the Commissioner is unable to collect duties, penalties, or
			 other fines from such nonresident importer.
				(e)Penalties
					(1)In
			 generalIt shall be unlawful
			 for any person to import into the United States any textile or apparel article
			 in violation of this section.
					(2)Civil
			 penaltiesAny person who violates paragraph (1) shall be liable
			 for a civil penalty of $50,000 for each such violation.
					(3)Other
			 penaltiesIn addition to the
			 penalties specified in paragraph (2), any violation of this section that
			 violates any other customs or trade law of the United States shall be subject
			 to any applicable civil and criminal penalty, including seizure and forfeiture,
			 that may be imposed under such customs or trade law or title 18, United States
			 Code, with respect to the importation of textile or apparel articles.
					IIIEstablishment of
			 textile and apparel manufacturing and supplier registry
			301.Establishment
			 of textile and apparel manufacturing and supplier registryNot later than 180 days after the date of
			 the enactment of this Act, the President, acting through the Commissioner and
			 in coordination with the head of the Office of Textiles and Apparel of the
			 Department of Commerce, shall establish an electronic Textile and Apparel
			 Manufacturing Supplier Registry pilot program to serve as a centralized
			 database of United States producers and manufacturers of thread, yarn, fabric,
			 and apparel that supply products to companies in the United States, countries
			 that are parties to the North American Free Trade Agreement, the Dominican
			 Republic-Central America-United States Free Trade Agreement, and other free
			 trade agreements or eligible for preference programs for countries in the
			 Western Hemisphere.
			IVImplementation
			 report
			401.Implementation
			 reportNot later than one year
			 after the date of the enactment of this Act, the Commissioner shall submit to
			 the Committee on Ways and Means and the Committee on Homeland Security of the
			 House of Representatives, the Committee on Finance and the Committee on
			 Homeland Security and Governmental Affairs of the Senate, and the co-chairs of
			 the Congressional Textile Caucus a report on the implementation of this
			 Act.
			
